Vacated and Remanded; Opinion Filed October 20, 2016.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00280-CV

  VIEWPOINT, INC. D/B/A VIEWPOINT CONSTRUCTION SOFTWARE, Appellant
                                  V.
                      R&B ROOFING, L.L.C., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-03209-E

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Myers
                                    Opinion by Justice Myers
       In appellant’s Unopposed Motion to Dismiss the Restrict Appeal, appellant informs the

Court that the parties have “agreed to compromise and settle all outstanding matters” and have

“executed a Confidential Compromise, Settlement, and Release Agreement.”                 Appellant

“respectfully requests that the Court dismiss the restricted appeal without regard to the merits

and allow the trial court to release the Default Judgment.” Appellant also “asks that the Court

enter an Order dismissing the restricted appeal without regard to the merits and instruct the Trial

Court to release the Default Judgment.” Accordingly, we grant appellant’s motion to the extent

that we vacate the trial court’s judgment without regard to the merits and we remand the cause to
the trial court for further proceedings consistent with the parties’ settlement agreement.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE



160280F.P05




                                                –2–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

VIEWPOINT, INC. D/B/A VIEWPOINT                      On Appeal from the County Court at Law
CONSTRUCTION SOFTWARE, Appellant                     No. 5, Dallas County, Texas
                                                     Trial Court Cause No. CC-15-03209-E.
No. 05-16-00280-CV          V.                       Opinion delivered by Justice Myers. Chief
                                                     Justice Wright and Justice Lang-Miers
R&B ROOFING, L.L.C., Appellee                        participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
VACATED and the case is REMANDED to the trial court for further proceedings consistent
with the parties’ settlement agreement.


Judgment entered this 20th day of October, 2016.




                                               –3–